                        IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF KANSAS

IN RE:                        )
                              )
CHAMPION BLDRS., LLC,         )                Case No. 18-12175
                              )                Chapter 11
                  Debtor.     )
______________________________)

    NOTICE OF HEARING OF MOTION OF FORD MOTOR CREDIT COMPANY
               TO MODIFY STAY OR IN THE ALTERNATIVE
                 FOR ADEQUATE PROTECTION IN THE
             FORM OF PRE-CONFIRMATION PLAN PAYMENTS
                     WITH OBJECTION DEADLINE

         YOU ARE HEREBY notified that if no objection to the Motion of Ford Motor Credit

Company to Modify Stay or in the Alternative for Adequate Protection in the Form of Pre-

confirmation Plan Payments is filed in writing with the Clerk of the U.S. Bankruptcy Court by

November 28, 2018, said motion will be granted by entry of an order to be prepared and

submitted by counsel for movant.

         If a written objection is timely filed with the Clerk of the Bankruptcy Court (401 N.

Market, Room 167, Wichita, Kansas 67202), a hearing will be scheduled on December 12, 2018,

at 10:30 a.m.

         Hearing will not be held on this motion unless an objection and/or response is timely

filed with the Clerk.

                                           /s/ Thomas J. Lasater
                                           Thomas J. Lasater, Reg. No. 11440
                                           FLEESON, GOOING, COULSON & KITCH, L.L.C.
                                           P.O. Box 997
                                           Wichita, Kansas 67201
                                           Telephone: (316) 267-7361
                                           E-Mail: tlasater@fleeson.com
                                           Attorneys for Ford Motor Credit Company




                  Case 18-12175       Doc# 21      Filed 11/14/18     Page 1 of 2
In the United States Bankruptcy Court
for the District of Kansas
In Re Champion Bldrs, LLC
Case No. 18-12175, Chapter 11
Notice of Hearing
Page 2


                                   CERTIFICATE OF SERVICE
        I hereby certify that on this 14th day of November, 2018, I electronically filed the
foregoing with the clerk of the court using the CM/ECF system which will send a notice of
electronic filing to the Office of the U.S. Trustee and to all parties receiving electronic notice,
and that I mailed copies to the parties listed on the debtors’ List of Creditors Holding 20 Largest
Unsecured Claims.

                                           /s/ Thomas J. Lasater




                 Case 18-12175        Doc# 21     Filed 11/14/18     Page 2 of 2
